     Case 8:18-cv-01431-JLS-JDE Document 16-2 Filed 01/07/19 Page 1 of 13 Page ID #:54




 1      Todd M. Friedman (SBN 216752)
        Adrian R. Bacon (SBN 280332
 2      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3      21550 Oxnard St. Suite 780,
        Woodland Hills, CA 91367
 4
        Phone: 877-206-4741
 5      Fax: 866-633-0228
 6
        tfriedman@toddflaw.com
        abacon@toddflaw.com
 7      Attorney for Plaintiff
 8      Attorneys for Plaintiff
 9
10
                          UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12
13     DAN DEFOREST, individually and on ) Case No. 8:18-cv-01431-JLS-JDE
       behalf of all others similarly situated, )
14                                              ) DECLARATION OF TODD M.
15     Plaintiff,                               ) FRIEDMAN
                                                )
16
              vs.                               )
17                                              )
18
                                                )
       PARADISE CRUISE LINE                     )
19     OPERATOR LTD. INC. d/b/a                 )
20     BAHAMA PARADISE CRUISE LINE )
       d/b/a ROYAL EMPRESS CRUISES; )
21     CLASSICA CRUISE OPERATOR                 )
22     LTD. INC. d/b/a BAHAMA                   )
       PARADISE CRUISE LINE d/b/a               )
23
       ROYAL EMPRESS CRUISES;                   )
24     BAHAMA PARADISE CRUISE LINE )
25     d/b/a ROYAL EMPRESS CRUISES )
       and DOES 1 through 10, inclusive, and )
26     each of them,                            )
27                                              )
       Defendants.                              )
28

                                      -1-
                        DECLARATION OF TODD M FRIEDMAN
     Case 8:18-cv-01431-JLS-JDE Document 16-2 Filed 01/07/19 Page 2 of 13 Page ID #:55




 1
 2                      DECLARATION OF TODD M. FRIEDMAN
 3     I, Todd. M. Friedman, declare:
 4
         1. I am one of the attorneys for the Plaintiff DAN DEFOREST (“Plaintiff”) in
 5
            the above-captioned matter (the “Action”). I am an attorney licensed to
 6
            practice law in the State of California since 2001, the State of Illinois since
 7
            2002, and the State of Pennsylvania since 2011. I have been continuously
 8
            licensed in California since 2001, Illinois since 2002, and Pennsylvania since
 9
            2011, and am in good standing with the California State Bar, Illinois State
10
            Bar, and Pennsylvania State Bar. I have litigated cases in both state and
11
12
            federal courts in California and Illinois. I am also admitted in every Federal

13          district in California and have handled federal litigation in the federal
14          districts of California.
15       2. The declaration is based upon my personal knowledge, except where
16          expressly noted otherwise.
17       3. Per Section 19 of the Court’s Standing Order, I am writing to address why
18          the factors identified in Diaz v. Trust Territory of the Pacific Islands, 876
19          F.2d 1401, 1408 (9th Cir. 1989) favor dismissal of the Action on an
20          individual basis as to Defendants, PARADISE CRUISE LINE OPERATOR
21
            LTD. INC. d/b/a BAHAMA PARADISE CRUISE LINE d/b/a ROYAL
22
            EMPRESS CRUISES; CLASSICA CRUISE OPERATOR LTD. INC. d/b/a
23
            BAHAMA PARADISE CRUISE LINE d/b/a ROYAL EMPRESS
24
            CRUISES; BAHAMA PARADISE CRUISE LINE d/b/a ROYAL
25
            EMPRESS CRUISES (collectively, “Defendants”) and why notice need not
26
            be provided to the putative class. I take these matters very seriously, as do
27
            the members of my firm, and I submit this Declaration to assure the Court of
28

                                      -2-
                        DECLARATION OF TODD M FRIEDMAN
     Case 8:18-cv-01431-JLS-JDE Document 16-2 Filed 01/07/19 Page 3 of 13 Page ID #:56




 1          my office’s compliance with the Diaz factors in seeking an individual

 2          dismissal.
 3                                  I. COUNSEL’S EXPERIENCE
 4        4. As one of the main plaintiff litigators of consumer rights cases in Southern
 5
             California, I have been requested to and have made regular presentations to
 6
             community organizations regarding these matters.
 7
          5. I have extensive experience prosecuting cases related to consumer issues.
 8
             My firm, The Law Offices of Todd M. Friedman, P.C., in which I am a
 9
             principal, has litigated over 1000 individual based consumer cases and
10
             litigated over 100 consumer class actions. These class actions were litigated
11
             in federal courts in California, as well as California State Courts.
12
             Approximately 100% percent of my practice concerns consumer litigation
13
14
             in general.

15        6. Over the past four years, The Law Offices of Todd M. Friedman has served
16           as plaintiff’s counsel in at least the following class action cases involving
17           various class actions claims consumer rights claims, where a settlement was
18           reached on a class-wide basis, and have achieved over $100,000,000 in
19           class-wide relief for consumers
20              a. Dancer v. L.A. Times, BC472154 (L.A. Superior Court) (common
21                 fund class-wide settlement of $3 million to $4 million granted final
22                 approval);
23              b. Couser v. Comenity Bank, 3:12-cv-02484-MMA-BGS (S.D. Cal.)
24
                   ($8.475 million class-wide settlement achieved and granted final
25
                   approval);
26
                c. Stemple v. QC Financial Services Group of California, Inc., 3:12-cv-
27
                   01997-CAB-WVG (S.D. Cal.) (certified class achieved by motion,
28

                                         -3-
                           DECLARATION OF TODD M FRIEDMAN
     Case 8:18-cv-01431-JLS-JDE Document 16-2 Filed 01/07/19 Page 4 of 13 Page ID #:57




 1                 and subsequent class-wide settlement of $1.5 million achieved, with
 2                 final approval granted);
 3              d. Couser v. Apria Healthcare, Inc. 8:13-cv-00035-JVS-RNB (C.D.
 4                 Cal.) (common fund class-wide settlement of $400,000 to $750,000,
 5                 granted final approval);
 6
                e. Abdeljalil v. General Electric Capital Corporation, 12-CV-02078-
 7
                   IEG-RBB (S.D. Cal.) (class-wide settlement with common fund of
 8
                   $6.125 million achieved, preliminary approval granted, final approval
 9
                   pending);
10
                f. Fox v. Asset Acceptance, 3:13-CV-00922-DMS-BGS (S.D. Cal.)
11
                   (common fund of $1 million in class-wide relief achieved, granted
12
                   final approval);
13
                g. Friedman v. LAC Basketball Club, Inc., 2:13-cv-00818-CBM-AN
14
15                 (C.D. Cal.) (class-wide settlement achieved and granted final

16                 approval);
17              h. Gerich et. al. v. Chase Bank USA et. al. Case No 1:12-cv-5510 (N.D.

18                 Ill.) (class-wide settlement of $34 million, granted final approval);
19              i. Than Zaw v Nelnet, Inc., Penal Code § 632 class – (Achieved class-
20                 wide settlement of $1,188,110, granted final approval of court);
21              j. Medeiros v HSBC, (common fund settlement of between $4.5 million
22                 and $6.5 million achieved, preliminary approval granted);
23              k. Ann Fox v. Spectrum Club Holding Company et al., Case No. 2:14-
24                 CV-06766-PSG-FFMx (class-wide settlement, preliminary approval
25
                   granted);
26
                l. Sayan Aboudi v. T-Mobile USA, Inc., Case No. 3:12-cv-02169-BTM-
27
                   NLS (class-wide settlement in TCPA case, with common fund of $2.5
28

                                     -4-
                       DECLARATION OF TODD M FRIEDMAN
     Case 8:18-cv-01431-JLS-JDE Document 16-2 Filed 01/07/19 Page 5 of 13 Page ID #:58




 1                 million to $5 million, with average per class member payment of
 2                 $500, final approval granted);
 3              m. Andrew Roseman v. BGASC, LLC, et. al., Case No. EDCV 15-1100-
 4                 VAP (SPx) (C.D. Cal.) (class-wide relief achieved, final approval
 5                 granted);
 6
                n. Everado Gonzalez v The Scotts Company, Case No. BC577875,
 7
                   Consolidated with Case No: BC570350 (LASC) (class-wide
 8
                   settlement of $925,000 in wage and hour class action on behalf of
 9
                   approximately 603 employees achieved, final approval granted);
10
                o. Payton v Luxe Valet, Case No. BC588462 (LASC) (class-wide
11
                   settlement in wage and hour independent contractor misclassification
12
                   class action, on behalf of 1,800 employees, settled for $2.4 million,
13
14
                   final approval granted);

15              p. Shelby v Two Jinn, Inc., Case No. 2:15-cv-03794-AB-GJS (C.D. Cal.)

16                 (EFTA class action involving no cognizable actual damages, with net
17                 worth of company of $25 million, settled for non-reversionary
18                 common fund of $457,000, despite liability under 15 U.S. Code §
19                 1693m(a) likely being only $250,000; final approval granted, zero
20                 objections);
21              q. Couser v Dish One Satellite, Case No. 5:15-cv-02218-CBM-DTB
22                 (C.D. Cal.) (TCPA class action, final approval granted);
23              r. Couser v Dish One Satellite, Case No. RIC 1603185 (Riverside S.C.)
24                 (Penal Code 632 class action, preliminary approval granted);
25
                s. De La Paz v Accurate Courier NCA LLC, Case No. 16CV00555
26
                   (Santa Cruz County Superior Court) (PAGA and Labor Code class
27
                   action, final approval granted);
28

                                     -5-
                       DECLARATION OF TODD M FRIEDMAN
     Case 8:18-cv-01431-JLS-JDE Document 16-2 Filed 01/07/19 Page 6 of 13 Page ID #:59




 1              t. Ross v Zurixx LLC, Case No. 34-2016-00190874 (Sacramento SC)
 2                 (UCL, FAL and CLRA class action alleging false advertising for real
 3                 estate educational courses, non-reversionary common fund settlement
 4                 for over $600 per class member, final approval granted);
 5              u. Eubanks v Terminix International, Inc., Case No. 3:15-cv-00145-
 6
                   WQH-JMA (PAGA settlement reached in wage and hour action on
 7
                   behalf of pest control technicians, preliminary approval pending);
 8
                v. Jonathan Weisberg, v. HD Supply, Inc., Case No. 15-cv-08248-FMO
 9
                   (MRWx) (class-wide settlement in TCPA class action, settled for
10
                   $1.225 million, final approval granted);
11
                w. Miler v Pacific Auto Wash Partners, Case No. 30-2015-00813013-
12
                   CU-OE-CXC (wage and hour class action, final approval granted);
13
                x. Sonia Barrientos v Law Office of Jeffrey H. Jordan, Case No. 2:15-
14
15                 cv-06282-JAK-GJS (FDCPA/RFDCPA letter class action, settled on

16                 class wide basis, final approval granted);
17              y. Tahmasian v Midway Rent A Car, Case No. 30-2015-00813013-CU-

18                 OE-CXC (LASC) (PAGA and Labor Code class action, final approval
19                 granted);
20              z. Craig Cunningham v Lexington Law Firm, Case No. 1:17-cv-00087-
21                 EJF (N.D. UT) (TCPA class action MDL involving solicitation
22                 prerecorded voice calls made by a third party, vicarious liability
23                 alleged, preliminary approval pending).
24              aa. Sheena Raffin v Medicredit, Inc. et. al., Case No. 2:15-cv-04912-
25
                   MWF-PJW (C.D. Cal.) (Cal. Penal Code § 632.7 class action certified
26
                   by Hon. George H. King Ret. under Rule 23(b)(2) and (b)(3) by
27
                   contested motion on behalf of 11,000 class members whose calls were
28

                                     -6-
                       DECLARATION OF TODD M FRIEDMAN
     Case 8:18-cv-01431-JLS-JDE Document 16-2 Filed 01/07/19 Page 7 of 13 Page ID #:60




 1                 recorded without knowledge or consent, settled for $5 million, final
 2                 approval granted);
 3              bb. Fernandez v Reliance Home Services, Inc. Case No. BC607572 Los
 4                 Angeles Superior Court (wage and hour plus PAGA class action, Final
 5                 approval granted);
 6
                cc. In RE HP Firmware Update Litigation, Case No. 5:16-cv-05820-EJD-
 7
                   SVK (N.D. Cal.) (co-lead counsel in consolidated nationwide class
 8
                   action for invasion of privacy, false advertising and unfair competition
 9
                   claims surrounding HP’s firmware updates on third party ink,
10
                   injunctive relief plus $1.5 million class fund, preliminary approval
11
                   granted);
12
                dd. Anne Wolf v Hewlett Packard Company, Case No. 5:15-cv-01221-
13
14
                   TJH-GJS (C.D. Cal.) (CLRA class action certified by contested

15                 motion on behalf of tens of thousands of class members who

16                 purchased printer that was falsely advertised to include Smart Install
17                 feature, settled on a wider multi-state, multi-product basis,
18                 preliminary approval granted, final approval pending);
19              ee. Jaylinda Girardot et al v. Bail Hotline Bail Bonds, Inc., Case No.
20                 FCS048335 Solano County Superior Court (wage and hour plus
21                 PAGA class action, final approval granted);
22              ff. Ryoo Dental, Inc. v OCO Biomedical, Inc., Case No. 8:16-cv-01626-
23                 DOC-KES (TCPA fax blast class action, settled on class wide basis,
24                 final approval granted);
25
                gg. Wondra Curtis v The Anthem Companies, Inc., Case No. 8:16-cv-
26
                   01654-DOC-JCG (wage and hour class action for off the clock work,
27
                   settled on class wide basis, final approval granted);
28

                                     -7-
                       DECLARATION OF TODD M FRIEDMAN
     Case 8:18-cv-01431-JLS-JDE Document 16-2 Filed 01/07/19 Page 8 of 13 Page ID #:61




 1              hh. Aliav v Sunset Eats, LLC, Case No. BC655401 Los Angeles Superior
 2                 Court (false advertising class action on behalf of approximately
 3                 10,000 class members, settled on class wide basis; preliminary
 4                 approval pending);
 5              ii. Sheena Raffin v Medicredit, Inc. et. al., Case No. 2:15-cv-04912-
 6
                   MWF-PJW (C.D. Cal.) (Cal. Penal Code § 632.7 class action certified
 7
                   by Hon. George H. King Ret. under Rule 23(b)(2) and (b)(3) by
 8
                   contested motion on behalf of 11,000 class members whose calls were
 9
                   recorded without knowledge or consent, settled for $5 million, final
10
                   approval granted);
11
                jj. Alfred Zaklit, et. al. v. Nationstar Mortgage LLC, Case No. 5:15-cv-
12
                   02190-CAS-KK (C.D. Cal.) (Cal. Penal Code § 632.7 class action
13
14
                   certified by contested motion under Rule 23(b)(2) and (b)(3) on behalf

15                 of over 40,000 class members whose calls were recorded without

16                 knowledge or consent, preliminary approval pending);
17              kk. Mark Silva v Olson and Co. Steel Case No. 17CV001045 Contra

18                 Costa County Superior Court (wage and hour class action settled on
19                 behalf of 563 class members, preliminary approval pending); and
20              ll. Richards v CoreCivic of Tennessee, LLC, Case No. 1:17-cv-01094-
21                 LJO-JLT (E.D. Cal.) (wage and hour class action settled for
22                 approximately $3 million, preliminary approval pending).
23     7. My firm is also currently acting as class counsel in the following cases which
24        were certified as class actions under Rule 23 by contested motion:
25
                a. Anne Wolf v Hewlett Packard Company, Case No. 5:15-cv-01221-
26
                   TJH-GJS (C.D. Cal.) (CLRA class action certified by contested
27
                   motion on behalf of tens of thousands of class members who
28

                                     -8-
                       DECLARATION OF TODD M FRIEDMAN
     Case 8:18-cv-01431-JLS-JDE Document 16-2 Filed 01/07/19 Page 9 of 13 Page ID #:62




 1                 purchased printer that was falsely advertised to include Smart Install
 2                 feature);
 3              b. Sheena Raffin v Medicredit, Inc. et. al., Case No. 2:15-cv-04912-
 4                 MWF-PJW (C.D. Cal.) (Cal. Penal Code § 632.7 class action
 5                 certified by Hon. George H. King Ret. under Rule 23(b)(2) and (b)(3)
 6                 on behalf of class members whose calls were recorded without
 7                 knowledge or consent);
 8              c. Caldera v. American Medical Collection Association, (C.D. Cal.)
 9                 Case No. 2:16-cv-00381-CBM-AJW (TCPA class action on behalf
10                 of 30,000-100,000 class members, certified by contested motion)
11              d. Alfred Zaklit, et. al. v. Nationstar Mortgage LLC, Case No. 5:15-cv-
12                 02190-CAS-KK (C.D. Cal.) Cal. Penal Code § 632.7 class action
13                 certified under Rule 23(b)(2) and (b)(3) on behalf of class members
14                 whose calls were recorded without knowledge or consent);
15              e. D'Angelo Santana vs Rady Children's Hospital, Case No. 37-2014-
16                 00022411-CU-MT-CTL (San Diego Superior Court) Confidentiality
17                 of Medical Information Act, Cal. Civ. Code § 56 et seq.;
18              f. Edward Makaron v. Enagic USA, Inc., Case No. 2:15-cv-05145-
19                 DDP-E (C.D. Cal.) (TCPA class action certified on behalf of
20                 approximately 1,000,000 class members under Rule 23(b)(2) and
21                 23(b)(3)); and
22              g. Rodriguez v. Experian Information Solutions, Inc. et. al. Case No.
23                 2:15-cv-01224-RAJ (W.D. Wash.) (FCRA class action for improper
24                 credit pulls; certified under Rule 23)
25
          8. I take great pride in helping consumers by bringing class action cases, and
26
             feel that this is an incredibly important mechanism available to litigants, to
27
             ensure that justice for consumers can be achieved on a wide-scale basis. I
28

                                      -9-
                        DECLARATION OF TODD M FRIEDMAN
 Case 8:18-cv-01431-JLS-JDE Document 16-2 Filed 01/07/19 Page 10 of 13 Page ID #:63




 1       have dedicated my entire career to helping consumers, and do not take my
 2       duties to putative class members, nor to the tribunal, lightly.
 3
 4            III. DISMISSAL OF THE CASE AT BAR – COUNSEL’S DILIGENCE
 5
      9. The case at bar was brought as a putative class action pursuant to violations
 6
         of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et. seq.
 7
         (“TCPA”), seeking damages of between $500 and $1,500 per call placed.
 8
      10. As background, my client allege that Defendant placed calls using an
 9
         automated telephone dialing system to Plaintiff’s cellular telephones in an
10
         attempt to sell its services. In or around July 2017, Plaintiff Deforest alleges
11
         he received numerous telephone calls to his cellular telephone from
12
         Defendant. In discussions with its counsel, Defendant disputed the
13
14
         allegations.

15    11. Plaintiff filed the initial Complaint on August 18, 2018. Due to a processing

16       error by my office’s process server, the complaint took some time to be
17       served.    Once Defendant was served, the parties engaged in early
18       discussions regarding the calls at issue. Defendant denied that it placed the
19       calls at issue in the case. Plaintiff’s pre-filing diligence, documentation, and
20       work product suggested that a third party entity placed the calls on
21       Defendant’s behalf, using Defendant’s trade name and selling Defendant’s
22       services. After an informational exchange, it became clear that determining
23       the identity of the third party would be very challenging, because Defendant
24       asserted that it was not their agent, and did not know the identity of the
25
         company. This raised a certification challenge because there would be no
26
         readily apparent manner in which to obtain an outbound dial list, with which
27
         class members could be identified through reverse lookups, or numerosity
28

                                 -10-
                    DECLARATION OF TODD M FRIEDMAN
 Case 8:18-cv-01431-JLS-JDE Document 16-2 Filed 01/07/19 Page 11 of 13 Page ID #:64




 1       standards could be met under Rule 23. There was also a potential merits
 2       issue relating to the issue of vicarious liability, which Defendant
 3       vehemently opposed.
 4    12. In light of these risks, there was no fruitful purpose served to the Class in
 5       pursuing this case to Class Certification and seeking a Class Judgment that
 6
         may never be satisfied. To the extent any Class member wants to pursue
 7
         their own claims, they will have four (4) years from the date of the dismissal
 8
         to do so. And more importantly, Defendant is in business and operating,
 9
         which puts an individual Class member in a better position to obtain any
10
         recovery than my office would be in to obtain certification in light of these
11
         circumstances. At least by dismissing individually, an individual who may
12
         be particularly upset at Defendant still has the option of suing them and
13
14
         recovering.

15    13. Plaintiff DeForest received at least one call.

16    14. Plaintiffs reached out to Defendant as to this issue, and after extensive
17       discussions and much deliberation, the Parties agreed to dismiss this matter
18       on an individual basis with prejudice as to Plaintiffs. My office has lodged
19       the Parties’ written agreement in this regard under seal contemporaneously
20       with this declaration for the Court’s review.
21
22                                IV. THE DIAZ STANDARDS
23    15. Under Diaz, the Court must assess potential prejudice to the putative class
24       members from: (1) “possible reliance on the filing of the action if they are
25
         likely to know of it either because of publicity or other circumstances”; (2)
26
         “lack of adequate time for class members to file other actions, because of a
27
         rapidly approaching statute of limitations”; and (3) “any settlement or
28

                                 -11-
                    DECLARATION OF TODD M FRIEDMAN
 Case 8:18-cv-01431-JLS-JDE Document 16-2 Filed 01/07/19 Page 12 of 13 Page ID #:65




 1       concession of class interests made by the class representative or counsel in
 2       order to further their own interests.” Diaz v. Trust Territory of Pac. Islands,
 3       876 F.2d 1401, 1409 (9th Cir. 1989).
 4    16. As to the first factor, Plaintiff has not engaged in any publicity with regards
 5       to this Action, has not been contacted by any individuals with claims the
 6
         same or similar to that of the putative Class, and is unaware of any other
 7
         publicity regarding this Action.
 8
      17. As to the second factor, the Class portion of the Complaint concerning the
 9
         Telephone Consumer Protection Act has a four year statute of limitations
10
         pursuant to 47 U.S.C. § 227 et. seq. This Action concerns calling practices
11
         in 2017, such that the Statute of Limitations would not toll until 2021, thus
12
         there is no rapidly approaching statute of limitations problem.
13
14
      18. As to the third factor, Plaintiff is seeking to dismiss only his individual

15       claims with prejudice, and the class claims without prejudice. Thus, there

16       is not a settlement or concession of class interests in the furthering of
17       Plaintiff’s interests, as individual putative Class members continue to retain
18       the right to pursue claims against Defendant.
19    19. Further, as to the collusive or prejudicial concern put forth by the Court in
20       Diaz, it further noted that “[a]bsent any indication that these plaintiffs
21       actually appended class allegations in an attempt to get favorable individual
22       settlements, there is no reason to require notice here as a deterrent to
23       hypothetical abusive plaintiffs.” Diaz v. Trust Territory of Pac. Islands, 876
24       F.2d 1401, 1409 (9th Cir. 1989). Plaintiff originally filed this matter as a
25
         class action because of Plaintiff’s belief that the alleged conduct of
26
         Defendant about which Plaintiff complained likely occurred with respect to
27
         individuals who were similarly situated to Plaintiff.      Indeed, Plaintiff is
28
         actively pursuing class certification with a reply in support of class
                                         -12-
                   DECLARATION OF TODD M FRIEDMAN
 Case 8:18-cv-01431-JLS-JDE Document 16-2 Filed 01/07/19 Page 13 of 13 Page ID #:66




 1         certification due on January 14, 2019 in the case of Ryan McCurley and
 2         Dan Deforest v. Royal Seas Cruises, Inc. Case No. 17-CV-986 BAS(AGS)
 3         (CA. S.D.). My office is highly confident that we will be successful in
 4         certifying the class in that action. There was no attempt to “append” class
 5         allegations to obtain a favorable individual settlement.
 6
        20. Accordingly, the three factors in this matter do not implicate the purposes
 7
           underlying the notice requirement of Fed. R. Civ. P. 23(e) in a pre-
 8
           certification dismissal.
 9                                    IV. CLOSING COMMENTS
10
        21. As stated previously, I take my duties as a licensed attorney and as class
11
           counsel very seriously. Each and every case that is brought by my office as
12
           a class action is initially brought with the intention of pursuing the matter
13
14
           through the class certification stage, and on behalf of the alleged putative

15         class of consumers or employees for which it is brought. I take great pride

16         in the highly favorable results that my firm has achieved in its short time
17         litigating class action cases.
18      22. With that being said, there are significant challenges to consumer class
19         action litigation, including, but certainly not limited to those described
20         above. Often times, these challenges cannot be uncovered, or are not readily
21         apparent prior to the filing of a case.
22
23         I declare under penalty of perjury that the foregoing is true and correct.
24   Executed on January 7, 2019, pursuant to the laws of the United States and the State
25   of California at Woodland Hills, California.
26
                                                         /s/ Todd M. Friedman
27
                                                           Todd M. Friedman
28

                                   -13-
                      DECLARATION OF TODD M FRIEDMAN
